DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 	
2.	The following office action is a Final Office Action in response to communications received on 08/16/2022. 
Currently, claims 41, 50, 57 and 63 have been amended; claims 1-40, 48, 51, 59, 60, 62, 65, 67 and 69 are canceled; and new claims, claims 70-72, have been added. Therefore, claims 41-47, 49, 50, 52-58, 61, 63, 64, 66, 68 and 70-72 are pending in this application.     
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 57, 58, 61 and 64 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 57 recites, “the at least one interaction inducing component comprises two or more appendages, wherein each appendage is operatively connected to at least one actuator, and wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element” (emphasis added). 
However, the original disclosure lacks written description regarding an interaction inducing component that is considered to comprise two or more appendages. Instead, per the original disclosure, the interaction inducing components are generally described as, movable eyelids, movable appendages, sound generating components (e.g. see [0013] and [0071] of the publication, US 2019/0108770). Consequently, claims 57, 58 and 61 involves new subject matter. 
Claim 64 is dependent on claim 63; and claim 64 recites, “wherein the network is the Internet, and the therapeutic robots are located in remote locations with patients interacting with respective therapeutic robots in the plurality of therapeutic robots” (emphasis added).
However, the original discourse lacks written description regarding the specific implementations recited per claim 64. Particularly, given the current amendment made to claim 63, claim 64 is asserting that the behavior of the patient (in claim 63) is diagnosed based on data collected—over a network—from a plurality of patients in remote locations, wherein each patient is interacting with a respective robot; and wherein the modified therapy is transmitted to the specific therapeutic-robot across the network. 

In contrast, the original disclosure merely describes a general scenario where a supervisory user—such as a clinician/therapist—can observe one or more child-robot interactions through a network, wherein the clinician can selectively teleoperate/interact one or more robots to interact with children/patients; and wherein more than one robot interact with the one or more children (e.g. see the publication, US 2019/0108770: [0060] to [0063]; [0078], etc.). 
Accordingly, claim 64 still involves new matter at least for the reasons above. It is  further worth to note that a genus in the disclosure does not necessarily anticipate every species within the genus.
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 41-47, 49, 50, 52-58, 61, 63, 64, 66, 68 and 70-72 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Each of claims 41, 50, 57 and 63 recites, “wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element” (emphasis added). However, there’s insufficient antecedent basis for the term “the actuation” in each of the above claims.
In addition: 
(b)	Claim 57 recites, “the at least one interaction inducing component comprises two or more appendages, wherein each appendage is operatively connected to at least one actuator, and wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element” (emphasis added). 
	However, it is unclear what is implied according to one interaction inducing component that is considered to comprise two or more appendages.  
(c)	Claim 63 recites, “transmitting the modified therapy to the specific therapeutic robot across the network” (emphasis added).
	However, there is insufficient antecedent basis for the limitation, “the specific therapeutic robot”
(d)	Claim 66 is dependent on claim 63; and claim 66 recites, “the modifying of the therapy is automatically performed upon identifying the level of interaction” (emphasis added). However, the limitation “the level of interaction” lacks sufficient antecedent basis. 
(e)	Claim 68 is dependent on a canceled claim (claim 67); and therefore, its scope is unclear. However, for examination purpose, clam 68 is considered to be dependent on claim 63. 
(f)	Claim 70 is dependent on claim 41; and claim 70 recites, “wherein the actuation is detachable via magnets or clutches” (emphasis added).
However, it is only optional, per claim 41, to provide actuation that is configured to be detachable, see claim 41, “wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element”). Given the claim language above, claim 41 may have an actuation configured to be (i) detachable or (ii) coupled with an elastic element, but not necessarily both.  Thus, it is unclear how claim 70 is achieved when the actuation implied per claim 41 is coupled with an elastic element. 
(g)	Claim 71 is dependent on claim 41; and claim 41 recites, “the one or more actuators providing actuation to the one or more appendages is coupled with an elastic element . . .” (emphasis added).
	However, here also it is only optional, per claim 41, to provide actuation that is configured to be coupled with an elastic element, see claim 41, “wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element”). Given the claim language above, claim 41 may have an actuation configured to be either (i) detachable or (ii) coupled with an elastic element, but not necessarily both.  Accordingly, it is unclear how claim 71 is achieved when the actuation implied per claim 41 is configured to be just detachable.  
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claim 71 is rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	
	Claim 71 is dependent on claim 41; and claim 71 recites, “the one or more actuators providing actuation to the one or more appendages is coupled with an elastic element to provide compliance to ensure safe interactions with the patient and protect the robot from damage” (emphasis added).
However, claim 41 already recites an option, which indicates that the actuation provided to the two or more appendages is configured to be coupled with an elastic element (see lines 8-10 of claim 41).
	Accordingly, claim 71 fails to further limit claim 41 since it does not add a further limitation to the system of claim 41. It is also worth to note that the intended purpose recited per claim 71, “to provide compliance to ensure safe interactions with the patient and protect the robot from damage”, is neither a structural nor a functional limitation. 
	Thus, at least for the reason indicated above, claim 71 fails to comply with section §112(d).   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 41-47, 49, 50, 52-56 and 70-72 are rejected under 35 U.S.C.103 as being unpatentable over Stiehl 2009/0055019 in view of Poltorak 2011/0283190, in view of  Vu 2007/0192910 and in view of Hornsby 2002/0177383.
	Regarding claim 41, Stiehl teaches the following claimed limitations: a robotic system for applying therapy to a patient ([0105]: e.g. a system that comprises a robot; and wherein the robot is configured to provide therapy to a user/patient), the robotic system comprising: a robot, the robot comprising: a plurality of actuators; a plurality of sensors, the plurality of sensors comprising at least one camera; interaction inducing components operatively connected to the plurality of actuators, wherein the interaction inducing components comprise two or more appendages, wherein each appendage is operatively connected to at least one actuator ([0106]; [0113]; [0125]; [0126]; [0129] to [0131]: e.g. the robot comprises a plurality of components; such as: a plurality of actuators for producing motion related to one or more features of  the robot; sensors, including a cameras, that allow the robot to detect one or more events; and wherein the robot further comprises interaction inducing components, including arms, legs, etc.; and thereby the robot interacts win the user, such as: nodding gesture by patting the user on the shoulder, pointing towards an object, etc., and wherein the interaction inducing components are connected to the actuators); and a processor operatively connected to the plurality of sensors and the plurality of actuators; and, wherein the processor is configured to perform operations comprising: receive sensor data from the sensors; execute behavior inducing instructions for the robot based on interactions with the patient ([0235]; [0241]; [0390]; [0375]: e.g. the robot already comprises one or more processors, such as an embedded PC, which communicates with the various components of the robot, including the sensors and actuators; and wherein the processor also operates the robot to interact with the user according to one or more behaviors, including providing behavioral therapy to an autistic child, etc. ); receive at least one image from the at least one camera; identify a face of the patient within the at least one image; cause movement of the interaction inducing components based on the identified face; and initiate movement of the interaction inducing components by operating the plurality of actuators in accordance with the behavior inducing instructions ([0150]; [0151]; [0313]; [0318]: e.g. the robot utilizes its camera(s) to capture image/video of the user; and thereby it identifies—via face detection—the face of the user within the image; and wherein the robot also tracks the user’s face as the user is moving; and furthermore, the robot responds to a visual gesture that the user is providing to the robot). 
Stiehl does not explicitly describe that the therapy is applied behavioral analysis therapy. 
According to the disclosure, “applied behavior analysis” (ABA) therapy is a therapy directed to a one-on-one teaching that aims to modify a child’s behavior by reinforcing the child to practice various skills (see the specification; [0006] and [0081]). 
In this regard, Stiehl already describes an implementation where the robot interacts with a patient, such as a child that has autism, in a one-on-one teaching to modify the child’s behavior, wherein a therapist remotely conducts—using the robot—a therapy session to the child; and wherein the therapist further downloads a set of autonomous behaviors into the robot, so that the robot provides behavioral therapy to the child on a one-on-one basis ([0390]).
The teaching above is consistent with the definition presented in the specification regarding “applied behavior analysis” (ABA) therapy.
Thus, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stiehl’s system; for example, by incorporating an algorithm that involves one or more well-known therapy 
schemes, such as the applied behavior analysis (ABA) therapy (e.g. the therapist, who is the skilled person in the art, would incorporate program instructions that involve applied behavior analysis therapy, etc.), in order to enable the robot to provide one or more additional therapies to the child, so that the child would have a better chance to further improve his/her conditions.   
Although Stiehl teaches the process of causing movement of the actuators based on the identified face of the patient (see the last discussion above), Stiehl does not describe identifying the facial expression of the patient for such purpose.
	However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0128]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak by incorporating an algorithm(s), such as an algorithm that implements the Kaman filter, so that that the robot further analyzes the captured video (or still images) of the user in order to determine one or more facial expressions that indicate one or more specific behaviors (e.g. evaluating facial expression of the user by analyzing the shapes and/or coordinate positions of each of the one or more features of the face, etc.), so that the robot further automatically generates (or the teacher remotely generates via the robot) one or more responses that are more pertinent to the specific behavior(s) of the user (e.g. the robot nodding its head, or turning its head towards a particular direction, etc., in response to the user’s specific behavior expressed by the user’s facial expression); and thereby making the system more adaptive to the user’s feelings, etc.        
	Stiehl also does not teach a patient user interface for the robot, the patient user interface comprising a touch sensitive display device that identifies an object touched on the touch sensitive display device by the patient in response to interaction instructions provided by the robot.
However, Vu discloses a robotic system that comprises a robot (see FIG 1A, label “10”), including a touchscreen device (see FIG 1A, label “18”) that allows a user to interact with the robot; such as, answering questions posed by the robot, etc., and wherein the robot provides one or more responses to the user based on the answer received from the user ([0103]; [0132]; [0186] to [0189]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak and further in view of Vu; for example, by providing a portable computing device—such as a tablet computer—to the user, wherein the tablet computer is configured to interact with the robot, so that the user would have a further option to easily interact with the robot by providing one or more responses using his/her tablet computer; and wherein the robot further responds to the user based on the responses received from the user, etc. 
Stiehl also does not explicitly describe that the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element.
However, Hornsby discloses a robot that involves a plurality of components, including an actuator—such as a motor—for controlling the movements of an appendage(s) of the robot; and wherein a coupling means—such as a clutch—is utilized for easily coupling the actuator with the appendage ([0085]; [0086] lines 1-10).
Accordingly, given such old and well-known technique, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stiehl based on the teaching of Hornsby; for example, by incorporating, with respect to each actuator that controls a corresponding appendage of the robot, a clutch mechanism for easily coupling/decoupling the actuator to/from the appendage, so that the system would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
Regarding claim 42, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
Stiehl further teaches, a supervisor user interface, wherein the supervisor user interface is configured to: receive the sensor data from the processor; display the sensor data on a display of the supervisor user interface ([0303]; [0308]; [0312] to [0314]; [0326]; [0327]: e.g. the robot already communicates with a remote puppeteer workstation, which comprises the supervisory interface; and wherein sensor data gathered by the robot is transmitted to the puppeteer workstation, and the puppeteer workstation displays the data to the puppeteer); receive the behavior inducing instructions from a supervisor of the ABA therapy; and transmit the behavior inducing instructions to the processor of the robot ([0329]; [0323]; [0390]: e.g. the puppeteer/therapist uses his/her interface to transmit or download one or more behavioral instructions to the robot; and furthermore, the robot interacts with the user—such as the child—based on the instructions. Accordingly, the robot provides a one-on-one teaching that aims to modify the child’s behavior by reinforcing the child to practice one or more skills; and this is consistent with the description in the specification regarding ABA therapy).
Regarding claim 43, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
The limitation, “the patient user interface is configured to: display the object on the touch sensitive display device; and receive, via the touch sensitive display device, interactions with the object by the patient, wherein generating a diagnosis by the processor is further based on the interactions with the object”, is already addressed per the modification discussed with respect to claim 41. 
Particularly, Vu teaches a touchscreen device (see FIG 1A, label “18”) that allows the user to interact with the robot; such as, answering questions posed by the robot, etc., and wherein the robot provides one or more responses to the user based on the answer received from the user ([0103]; [0132]; [0186] to [0189]). Accordingly, Stiehl is already modified—based on the teaching of Vu—by incorporating a tablet computer that allows the user to interact with the robot, so that the user would have a further option to easily interact with the robot by providing one or more responses using his/her tablet computer; and wherein the robot further responds to the user based on the responses received from the user, etc. 
Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. Stiehl further teaches:
Regarding claim 44, the processor generates a diagnosis for a pervasive developmental disorder of the patient; and the behavior inducing instructions are part of therapy to assist with the pervasive developmental disorder ([0375]; [0389]; 0390]: e.g. the robot already evaluates the condition of the user based on data gathered regarding the user; and furthermore, the robot is arranged to provide therapy to the user—such as, an autistic child; and therefore, the diagnosis is for a pervasive developmental disorder. The robot also uses one or more of its features (eyes, arms, legs, etc.) during interaction; and thus, the behavior inducing instructions are part of therapy to assist with the pervasive developmental disorder session); 

Regarding claim 45, the robot having a humanoid shape ([0125] to [0127]; also see FIG 6: e.g. the robot is already a humanoid robot, wherein the root involves eyes, ears, arms, etc. According to the disclosure, it is worth noting that “the term humanoid refers to any configuration that maintains features of actual or fictional human, human-like, animal, or fantasy characters such as, but not limited to, eyes, a head, and appendages”; see [0072]);
Regarding claim 46, the behavior inducing instructions causing the humanoid shape to express an emotion ([0144]; [0145]; [304]; [0306]: e.g. the robot already expresses, using one or more of its features (head, arms, legs, etc.), one or more emotional states during interaction with the user).   
Regarding claim 47, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
Stiehl further teaches, a supervisory user interface, wherein a portion of the interface is used for controlling the robot ([0312] to [0314]; [0329]: e.g. the puppeteer workstation displays, via a user interface, one or more buttons that allow the puppeteer/therapist to control or guide the interaction of the robot with the user).
Although Stiehl does not explicitly describe that the above supervisory interface comprises a touchscreen, Vu already teaches a touchscreen device that a remote user—such as a caregiver—utilizes to  remotely interact with the user by controlling the robot ([0053]; [0205]; [0234]).  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stiehl’s system based on the teaching gleaned from Vu; for example, by providing a portable computing device—such as a tablet computer—to the puppeteer/nurse, so that the puppeteer/nurse, without being limited to the workstation, would also have additional flexibility to easily interact and/or control the robot via his/her tablet computer. 
Regarding claim 49, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
Stiehl further teaches, a supervisory user interface ([0303]; [0314]: e.g. the system already comprises a puppeteer/nurse workstation, which comprises the supervisor interface;), wherein the patient user interface further configured to: transmit data regarding interactions to the robot (see Vu: [0103]; [0132]; [0186] to [0189]:e.g. per the modification applied to Stiehl based on the teaching of Vu, the user/patient transmits data to the robot using the tablet computer, which comprises the patient’s user interface); and  wherein the supervisory user interface is further configured to: receive the data regarding the interactions from the robot; generate quantitative metrics based on the interactions; and chart progress of the quantitative metrics over time ([0177]; [0178]; [0243]; [0302]; [0375]: e.g. the puppeteer/nurse workstation, which comprises the supervisory user interface, gathers data regarding the condition of the user/patient from the robot—such as, data that indicates some medical conditions of the patient and/or the level of activity of the patient, etc.; and furthermore, the nurse makes one or more diagnosis based on the collected data, including charting the progress of the patient through the therapy, etc. Accordingly, it is understood that such practice of utilizing the collected data “to chart [the] patient's progress through a therapy” indicates progress of the quantitative metrics over time). 
Regarding claim 70, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 

The limitation, “the actuation is detachable via magnets or clutches”, is already addressed per the modification discussed with respect to claim 41. Particularly, Stiehl is modified based on the teaching of Hornsby ([0085]; [0086] lines 1-10), wherein a clutch mechanism is incorporated for easily coupling/decoupling the actuator to/from the appendage, so that the system would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
Regarding claim 71, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
The limitation, “the one or more actuators providing actuation to the one or more appendages is coupled with an elastic element to provide compliance to ensure safe interactions with the patient and protect the robot from damage”, is directed to an optional limitation. Particularly, the claimed system per claim 41 does not necessarily require an “elastic element” to couple the actuation to the appendages if the actuation is configured to be “detachable” (e.g. see the claim language per claim 41, “wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element”, emphasis added). 
Thus, the prior art (Stiehl, as currently modified) is not necessarily required to teach such optional feature, namely an “elastic element”, if it is already implementing a detachable actuation; such as, a clutch that is utilized to couple/decouple the actuator from the appendages (e.g. see claim 41 above regarding the modification applied to Stiehl based on the teaching of Hornsby). Thus, the combined teaching per claim 41 already addresses claim 71.  
Regarding claim 72, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 41. 
Hornsby further teaches, wherein one or more of the appendages are detachable ([0086] lines 20-38: e.g. the robot already comprises detachable appendages. Note that the intended purpose, “to ensure safe interactions with the patient and protect the robot from damage”, is inherent characteristics of making the appendage detachable).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Stiehl’s system based on the teaching gleaned from Hornsby; for example, by implementing one or more of the robot’s appendages as detachable appendages, in order to enable the user to easily configure the robot in to one of more desired forms; and thereby making the robot more adaptive or customizable to the user’s interest.
Regarding claim 50, Stiehl teaches the following claimed limitations: a robotic system for facilitating education of a patient, the robotic system comprising: a supervisor user interface ([0105]; [0194]; also [0326]; [0391]: a system comprising a robot that provides a user/patient with various activities, including education; and wherein the system further comprises a remote computer—a supervisor interface—that allows a remote puppeteer or teacher to interact with the user via the robot); and the robot, the robot comprising: a plurality of actuators; a plurality of sensors, the plurality of sensors comprising at least one camera; interaction inducing components operatively connected to the plurality of actuators, wherein the interaction inducing components comprise two or more appendages, wherein each appendage is operatively connected to at least one actuator ([0106]; [0113]; [0125]; [0126]; [0129] to [0131]: e.g. the robot comprises a plurality of components; such as: a plurality of actuators for producing motion related to one or more features of  the robot; sensors, including a cameras, that allow the robot to detect one or more events; and wherein the robot further comprises interaction inducing components, including arms, legs, etc.; and thereby the robot interacts win the user, such as: nodding gesture by patting the user on the shoulder, pointing towards an object, etc., and wherein the interaction inducing components are connected to the actuators); a processor operatively connected to the plurality of sensors and the plurality of actuators; and a non-transitory computer readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations ([0235]; [0241]: e.g. the robot already comprises one or more processors, such as an embedded PC, that communicates with the various components of the robot, including the sensors and actuators. It is also understood that such PC involves a storage device that stores executable computer instructions) comprising: receiving interaction instructions from the supervisor user interface; moving at least one actuator in the plurality of actuators according to the interaction instructions; receiving at least one image from the at least one camera; identifying a face of the patient within the at least one image; and causing movement in the plurality of actuators ([0308]; [0318];[0326]; [0391]: e.g. the robot communicates with a remote computer that a remote puppeteer or teacher operates; wherein the remote teacher is able to view, via the robot’s camera, the image of the user’s face that the robot is tracking via its camera(s); and wherein the remote teacher also remotely operates one or more appendages of the robot, such as causing the robot to point to an object in the user’s environment, etc.). 
Although Stiehl teaches the process of causing movement of the actuators based on the identified face of the patient (see the last discussion above), Stiehl does not describe identifying the facial expression of the patient for such purpose.
	However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0128]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak by incorporating an algorithm(s), such as an algorithm that implements the Kaman filter, so that that the robot further analyzes the captured video (or still images) of the user in order to determine one or more facial expressions that indicate one or more specific behaviors (e.g. evaluating facial expression of the user by analyzing the shapes and/or coordinate positions of each of the one or more features of the face, etc.), so that the robot further automatically generates (or the teacher remotely generates via the robot) one or more responses that are more pertinent to the specific behavior(s) of the user (e.g. the robot nodding its head, or turning its head towards a particular direction, etc., in response to the user’s specific behavior expressed by the user’s facial expression); and thereby making the system more adaptive to the user’s feelings, etc.        
Stiehl also does not describe a patient user interface with a touch sensitive display for interacting with the robot; the supervisor user interface comprising a touch sensitive display device.
However, Vu discloses a robotic system that comprises a robot (see FIG 1A, label “10”), including a touchscreen device (see FIG 1A, label “18”) that allows a user to interact with the robot; such as, answering questions posed by the robot, etc., and the robot provides one or more responses to the user based on the answer received from the user ([0103]; [0132]; [0186] to [0189]); and wherein the system further comprises a remote touchscreen device—such as a PDA—that allows a remote user (e.g. caregiver) to interact with the user via the robot ([0053]; [0205]; [0234]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak and further in view of Vu; for example, by providing a portable computing device—such as a tablet computer—to each of the user and the teacher, wherein each tablet computer is configured to interact with the robot, so that the user would have a further option to easily interact with the robot by providing one or more responses using his/her tablet computer; and wherein the robot further responds to the user based on the responses received from the user, etc.; and similarly the teacher, without being limited to the workstation, would also have additional flexibility to easily interact and/or control the robot via his/her tablet computer. 
Stiehl does not explicitly describe that the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element.
However, Hornsby discloses a robot that involves a plurality of components, including an actuator—such as a motor—for controlling the movements of an appendage(s) of the robot; and wherein a coupling means—such as a clutch—is utilized for easily coupling the actuator with the appendage ([0085]; [0086] lines 1-10).

Accordingly, given such old and well-known technique, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stiehl based on the teaching of Hornsby; for example, by incorporating, with respect to each actuator that controls a corresponding appendage of the robot, a clutch mechanism for easily coupling/decoupling the actuator to/from the appendage, so that the system would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
Regarding claim 52, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 50.    	
Stiehl further teaches, record interactions between the robot and the patient; generate quantitative metrics based on the interactions ([0145]; [0375]: e.g. robot already records, via one or more of its sensors, the behaviors of the user during interaction; and wherein the robot further generates one or more behavioral data; such as the level of activity that the user has, etc. Accordingly, the processor already records interactions between the robot and the user; and thereby generates quantitative metrics based on the interactions).
Although Stiehl does not explicitly describe that the robot charts the progress of the quantitative metrics over time, Stiehl already teaches that the robot gathers behavioral data relating to the user during its interaction with the user, wherein the robot generates one or more quantitative data relating to the condition of the user—such as the level of activity of the user, etc.; and wherein the above data is transmitted to the workstation of a healthcare professional—such as a nurse; so that the healthcare professional analyzes the data ([0302]; [0375]).
In addition, it is already admitted prior art that a healthcare professional normally analyzes the patient’s data according to one or more diagnosis standards, including charting the progress of the patient over time, etc., and wherein a computer algorithm(s) is utilized to facilitate such standard diagnosis procedures (note that the remark above is based on the Official Notice presented in the office-action mailed on 11/27/2020, which Applicant has not traversed in the subsequent reply).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stiehl‘s system; for example, by incorporating an algorithm(s) into the robot, which allow the robot to generate the results according to on one or more medical  standards—such as charting the progress of the user based on the analysis of one or more quantitative data being collected, etc., in order to enable the healthcare professional (e.g. the nurse, or the therapist, etc.) to easily identify and monitor—based on the data transmitted from the robot—the behavioral condition(s) that the user is experiencing, so that the therapist would customize one or more further treatments that are more relevant to the user’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the user, etc.); thereby further expanding the benefits that the system provides to the user.
Regarding claim 53, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 52.
	Stiehl further teaches, generating an assessment of performance of the patient based on the quantitative metrics; modifying planned interactions between the robot and the patient based on the assessment ([0145]; [0313]; [0375] lines 3-8: e.g. the robot already generates an assessment regarding the user’s performance based on one or more quantitative metrics, such as the level of activity of the user, etc. In addition, 
the robot also involves software [0313], which allows the robot to autonomously modify its behavior based on the assessment of the user’s behavior during interaction. The above suggests that the software modifies at least one planned interaction).
Regarding claim 54, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 53.
Stiehl further teaches, wherein the modifying of the planned interactions occurs without human supervision ([0313]: e.g. as already indicated with respect to claim 53, the software allows the robot to autonomously interact with the user; and therefore, the modifying of the planned interactions occurs without human supervision).
Regarding claim 55, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 50.
The limitation, “identifying of the facial expression further comprises using Kalman filter-based tracking of a feature identified within each respective image in the at least one image”, is already addressed according to the modification discussed with respect to claim 50. 
Particularly, the modified system already implements an image processing algorithm that includes the Kalman filtering scheme, wherein the robot evaluates the facial expression of the user by analyzing the shapes and coordinate positions of each of the various features of the face (e.g. eyebrows, mouth, etc.) within each series of images. Accordingly, the modified system already uses Kalman filter-based tracking of a feature identified within each respective image in the at least one image.
Regarding claim 56, Stiehl in view of Poltorak, in view of Vu and in view of Hornsby teaches the claimed limitations as discussed above per claim 50.
Stiehl further teaches, identifying at least one appendage of the patient; and tracking, over at least one image, the at least one appendage of the patient ([0312], [0313]: e.g. the robot captures, via its cameras, one or more gestures that the user is making, such as when the user is pointing or gesturing to direct the robot’s attention, etc. Accordingly, the robot identifies at least appendage of the user; and tracks the appendage over one or more images).
●	Claims 57, 58 and 61 are rejected under 35 U.S.C.103 as being unpatentable over Stiehl 2009/0055019 in view of Poltorak 2011/0283190 and in view of Hornsby 2002/0177383.
Regarding claim 57, Stiehl teaches the following claimed limitations: a method, comprising: displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot; identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions ([0312], [0387], [0388], [0391]: e.g. a lesson material is displayed to the child via a video display in front of the child and the robot; and wherein a teacher/puppeteer remotely controls the robot to interact with the child, such as directing the attention of the child to the lesson, etc. This corresponds to the process of displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot. In addition, the remote teacher recognizes, via one or more sensors of the robot (camera, microphone), the child’s response(s) during the lesson; and this indicates the process of identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions) generating, via a processor on the robot, and as part of a therapy between the robot and the patient, a command designed to cause a response in the patient by changing at least one interaction inducing component in a plurality of interaction inducing components in the robot, wherein the at least one interaction inducing component comprises [two or more appendages or an appendage], wherein each appendage is operatively connected to at least one actuator; transmitting the command to the at least one interaction inducing component; recording, via a camera of the robot, a response of the patient to change the at least one interaction inducing component, resulting in at least one image ([0125]; [0126]; [0129]; [0312], [0391]: e.g. the robot already comprises one or more appendages—such as arms and legs—that are coupled to one or more actuators; and thereby the robot uses the appendages for interaction. For instance, the robot directs the attention of the child by pointing—via its appendage—to an object. This indicates the process of generating a command designed to cause a response in the patient by changing at least one interaction inducing component in the robot, wherein the interaction inducing component involves at least an appendage that is operatively connected to at least one actuator; and transmitting the command to the at least one interaction inducing component. In addition, the robot records—via its camera—the response of the child/patient, and thereby allows the teacher/puppeteer to view the child’s response. The above corresponds to the process of recording, via a camera of the robot, a response of the patient to change in the at least one interaction inducing component, resulting in at least one image); generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient ([0375]: e.g. the robot already implements a functionality that allows it to determine, based on the interaction of the child with the robot, the activity level of the child. This corresponds to the process of generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient). 
Stiehl does not explicitly describe that the therapy is applied behavioral analysis therapy. 
According to the disclosure, “applied behavior analysis” (ABA) therapy is a therapy directed to a one-on-one teaching that aims to modify a child’s behavior by reinforcing the child to practice various skills (see the specification; [0006] and [0081]). 
In this regard, Stiehl already describes an implementation where the robot interacts with a patient, such as a child that has autism, in a one-on-one teaching to modify the child’s behavior, wherein a therapist remotely conducts—using the robot—a therapy session to the child; and wherein the therapist further downloads a set of autonomous behaviors into the robot, so that the robot provides behavioral therapy to the child on a one-on-one basis ([0390]).
The teaching above is consistent with the definition presented in the specification regarding “applied behavior analysis” (ABA) therapy.
Thus, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stiehl’s system; for example, by incorporating an algorithm that involves one or more well-known therapy 
schemes, such as the applied behavior analysis (ABA) therapy (e.g. the therapist, who is the skilled person in the art, would incorporate program instructions that involve applied behavior analysis therapy, etc.), in order to enable the robot to provide one or more additional therapies to the child, so that the child would have a better chance to further improve his/her conditions.   
Regarding the limitations, “performing at least one of diagnosing a developmental disorder based on the quantitative measurement using a psychological assessment criteria and charting progress of the applied behavior analysis therapy using the quantitative measurement”, Stiehl already teaches that the robot gathers behavioral data relating to the user during its interaction with the user, wherein the robot generates quantitative data—such as the level of activity of the user, etc.; and wherein the above data is transmitted to the workstation of a health professional; so that the health professional analyzes the data ([0375])
In addition, it is already admitted prior art that a health professional typically analyzes a patient’s data according to one or more well-known diagnostic tools, such as a psychological assessment criteria, including charting the progress of the patient, etc., and wherein a computer algorithm(s) is utilized to facilitate such standard diagnosis procedures (note that the above is based on the Official Notice presented in the office-action mailed on 11/27/2020, which Applicant has not traversed in the subsequent reply).
Accordingly, given the teaching of the prior art, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stiehl‘s system; for example, by incorporating an algorithm(s) into the robot, which allow the robot to generate the results according to on one or more medical  standards—such as charting the progress of the child based on the analysis of the quantitative data being collected, etc., in order to enable an authorized user (e.g. the therapist) to easily identify and monitor—based on the data transmitted from the robot—the behavioral condition(s) that the child is experiencing, so that the therapist would customize one or more further treatments that are more relevant to the child’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the user, etc.); thereby further expanding the benefits that the system provides to the child, etc.
Although Stiehl teaches the process of identifying a face of the patient within the at least one image; and causing a change in the at least one interaction inducing component ([0318]; [0354]; [0362]), Stiehl does not explicitly describe that the above change is based on a facial expression identified on the face. 
However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0128]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak by incorporating an algorithm(s), such as an algorithm that implements the Kaman filter, so that that the robot further analyzes the captured video (or still images) of the patient in order to determine one or more facial expressions that indicate one or more specific behaviors (e.g. evaluating facial expression of the user by analyzing the shapes and/or coordinate positions of each of the one or more features of the face, etc.), so that the robot further generates one or more responses that are more pertinent to the specific behavior(s) of the patient (e.g. the robot moving its head and/or one or more of its limbs, etc., in response to the patient’s specific behavior expressed by the patient’s facial expression); and thereby further improving the accuracy of the system.        
Stiehl also does not explicitly describe that the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element.
However, Hornsby discloses a robot that involves a plurality of components, including an actuator—such as a motor—for controlling the movements of an appendage(s) of the robot; and wherein a coupling means—such as a clutch—is utilized for easily coupling the actuator with the appendage ([0085]; [0086] lines 1-10).
Accordingly, given such old and well-known technique, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stiehl based on the teaching of Hornsby; for example, by incorporating, with respect to each actuator that controls a corresponding appendage of the robot, a clutch mechanism for easily coupling/decoupling the actuator to/from the appendage, so that the system would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
Stiehl in view of Poltorak and further in view of Hornsby teaches the claimed limitations as discussed above per claim 57. 
Regarding claim 58, modifying, via the processor, code to be executed by the processor based on the quantitative measurement ([0313], [0375], [0390]: e.g. the robot involves software that modifies the robot's behavior based on the analysis of the user's behavioral data, such as level of interaction. In addition, the robot also autonomously 
interacts with the subject based on autonomous behavior downloaded into the robot. Thus, the processor modifies code to be executed by the processor based on the quantitative measurement); 
Regarding claim 61, recording, via the camera of the robot, a series of images capturing features of an appendage of the patient; and identifying a movement of the appendage as part of the response ([0312], [0313]: e.g. the robot captures, via its cameras, one or more gestures that the user is making; such as when the user is pointing or gesturing to direct the robot’s attention, etc. Accordingly, the robot records a series of images capturing features of an appendage of the patient; and thereby identifies a movement of the appendage as part of the response).
●	Claims 63, 64, 66 and 68 are rejected under 35 U.S.C.103 as being unpatentable over Stiehl 2009/0055019 in view of Hornsby 2002/0177383.
Regarding claim 63, Stiehl teaches the following claimed limitations: a computer-based therapy system, comprising: a supervisory user interface; networked connections, across a network, with a plurality of therapeutic robots ([0105]; [0163[; [0179]; [0194]: e.g. a system that provides various services, including therapy, to a user(s); wherein the system comprises a puppeteer/nurse workstation that communicates with a plurality of robots over a network. In this case, the puppeteer/nurse workstation—such as PC—corresponds to the supervisory user interface), at least one therapeutic robot in the plurality of therapeutic robots comprising two or more appendages, wherein each appendage is operatively connected to at least one actuator ([0125]; [0126]; [0129]: e.g. at least one of the robots comprises one or more appendages—such as arms and legs—that are connected to one or more actuators; and thereby the robot uses the appendages for interaction with the user); a processor operating with the supervisory user interface; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving, from the plurality of therapeutic robots, data associated with respective therapeutic sessions conducted by the plurality of therapeutic robots, resulting in collected data; diagnosing, based on the collected data, a behavior of a patient ([0175] to [0178]; also [0375]: e.g. the puppeteer/nurse workstation—such as a PC—already comprises a processor that executes instructions stored on non-transitory storage medium; and furthermore, the data that each robot gathered regarding the user/patient during a treatment or therapy is transmitted—via a communication network—to the puppeteer/nurse workstation; and thereby the collected data is analyzed to generate one or more diagnosis results; such as the level of activities of the patient, etc. In addition, it is a basic practice in the medical art for a healthcare professional—such as a nurse—to generate one or more diagnosis results based on the analysis of the data collected regarding the patient); modifying a therapy for the patient based on the behavior, resulting in a modified therapy; and transmitting the modified therapy to the specific therapeutic robot across the network ([0192]; [0193]; also [0303]; [0390]: e.g. the remote puppeteer evaluates the behavior of the user/patient based on the data gathered regarding the user/patient; and thereby the puppeteer transmits one or more behavior commands to operate the robot in one or more desired manner; such as: audio output to be generated via the robot; specific commands to the motion actuators on the robot, etc. Thus, these actions that the puppeteer transmits to the robot correspond  to the modified therapy that is being transmitted to the specific therapeutic robot).
Stiehl also does not explicitly describe that the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element.
However, Hornsby discloses a robot that involves a plurality of components, including an actuator—such as a motor—for controlling the movements of an appendage(s) of the robot; and wherein a coupling means—such as a clutch—is utilized for easily coupling the actuator with the appendage ([0085]; [0086] lines 1-10).
Accordingly, given such old and well-known technique, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stiehl in view of Hornsby; for example, by incorporating, with respect to each actuator that controls a corresponding appendage of the robot, a clutch mechanism for easily coupling/decoupling the actuator to/from the appendage, so that the system would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
	Regarding claim 64, Stiehl in view of Hornsby teaches the claimed limitations as discussed above per claim 63. 
	Stiehl further teaches that the network is the Internet ([0194]; [0383]: e.g. the communication network involved the World Wide Web network or the Internet).
	Although does not explicitly describe that the therapeutic robots are located in remote locations with patients interacting with respective therapeutic robots in the plurality of therapeutic robots, Stiehl already teaches that a plurality robots interact with a patient, wherein each robot gathers data related to the patient; and wherein the gathered data is transmitted—over the communication network (the Internet)—to a remote nurse workstation ([0175] to [0179]). 
	Stiehl further describes an exemplary application that involves a plurality of remote participants, wherein each participant is interacting with a respective robot; and wherein each respective robot transmits—over the Internet—collected interaction data to a common site (see [0174], lines 6-9) 
Given the teachings above, the artisan (person of ordinary skill in the art) requires only a routine skill in the art to use the nurse’s workstation to gather—via the Internet—data from at least two different robots situated at different locations, as each robot is interacting with a respective patient.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stiehl; for example, by allowing the nurse’s workstation to gather—via the Internet—data from two or more robots that are situated at different locations, wherein each robot is interacting with a respective user/patient, so that the nurse would have an option to formulate one or more diagnostic techniques and/or treatment regimens based on the considerations of various health conditions related to different patients (note that it is a common practice in the medical art to analyze the health conditions of two or more patients, so that the healthcare specialist—such as the physician or the nurse—formulates one or more diagnostic techniques and/or treatment regimens, etc.). 
Stiehl in view of Hornsby teaches the claimed limitations as discussed above per claim 63. Stiehl further teaches: 
Regarding claim 66, wherein the modifying of the therapy is automatically performed upon identifying the level of interaction ([0303]; [0375]; [0390]: e.g. bedsides the commands that it receives from the puppeteer, the robot also interacts with the user in autonomous or semi-autonomous mode; and therefore, the therapy it provides to the user is automatically modified based on the level of interaction of the user); 
Regarding claim 68, the supervisory user interface: providing access to therapies distributed to the plurality of therapeutic robots; and being accessible by a remote supervisor, the remote supervisor being remotely located from the plurality of therapeutic robots ([0177] to [0179]: e.g. the puppeteer/nurse workstation, which comprises  the supervisory user interface, already accesses a plurality of robots that provide treatment or therapy to the user; and wherein the puppeteer/nurse workstation is remote from the location of the robots).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 41-47, 49, 50, 52-58, 61, 63, 64, 66, 68 and 70-72 are currently rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-60 of US 10,176,725 in view of Hornsby 2002/0177383.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims of US 10,176,725. 
	For example, claim 1 of US 10,176,725 includes features that claim 41 of the current application is reciting, except that claim 1 further recites features directed to tracking the gaze direction of the human subject. 
However, given the implementation of the sensors in the robot, as claimed per current claim 41, including the claimed feature of identifying a facial expression of the patient from the captured face image of the patient, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify claim 41; for example by updating the robot’s algorithm, thereby enabling the robot to further track the gaze direction of the patient, etc., so that the robot utilizes the result obtained from such tracking to further verify the diagnosis being made regarding the patient; and such modification improves the accuracy of the claimed system. 
In addition, each of the current independent claims involve a user interface that allows a user to further interact with the robot. In this regard, claim 1 of US 10,176,725 recites that the robot communicates with an external computing device, such as a supervisory system.
Accordingly, given the above functionality of the robot, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of US 10,176,725; for example, by incorporating at least one user-interface for the subject, wherein the user-interface communicates with the robot; and thereby the user-interface provides the subject with further means to interact with the robot, so that the subject would have further opportunities to improve his/her behavior. 
Furthermore, claim 41 of the current application recites alternative means for coupling the actuation to the appendages of the robot, wherein the actuation provided to the two or more appendages is configured to be at least one of detachable or coupled with an elastic element.   
However, Hornsby discloses a robot that involves a plurality of components, including an actuator—such as a motor—for controlling the movements of an appendage(s) of the robot; and wherein a coupling means—such as a clutch—is utilized for easily coupling the actuator with the appendage ([0085]; [0086] lines 1-10).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify claim 1 of US 10,176,725 based on the teaching of Hornsby; for example, by incorporating, with respect to each actuator that controls a corresponding appendage of the robot, a clutch mechanism for easily coupling/decoupling the actuator to/from the appendage, so that claim 1 of US 10,176,725 would have a further capability to efficiently manage the movements of one or more of the appendages during interaction (e.g. coupling the actuator(s) to the arm(s) of the robot only when specific actions are needed; such as, pointing to an object, waving, etc.).  
Current claim 63 also requires the use of data regarding therapeutic sessions gathered from a plurality of robots to modify a therapy for the patient. 
However, given the implementation of claim 1 of US 10,176,725, which already involves the implementation of a robot to provide a therapy to a patient, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of US 10,176,725; for example, by incorporating at least one additional robot that provides a therapy to the patient, so that an authorized user (e.g. a clinician) would utilize data gathered from the two robots to generate a more specific therapy to the user.
Although the exemplary analysis above identifies the independent claims, it is worth noting that similar type of analysis applies to the rest of the claims.    







Response to Arguments.
8.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 08/16/2022). 
(i)	Applicant’s arguments directed to the previous rejections under sections §112(a) and §112(b) have been fully considered (see pages 11-14 of the current argument). 
Regarding currently presented claim 63, Applicant has cited several sections from the disclosure in order to demonstrate that the specification provides sufficient support regarding claim 63. Although the current amendment to claim 63 is sufficient to cure the issue (the new matter) previously raised regarding claim 63, current claim 64 still involves the same new matter that previously presented claim 63 recited (see above the analysis presented under section §112(a)). Applicant does not appear to identify any section from the specification that is considered to support claim 64.
	In addition, as already outlined above, one or more of the current claims fail to comply with section §112(a) and/or section §112(b) due to the current amendment. Of course, no specific argument is presented regarding the current issues.  
(ii)	Applicant’s arguments directed to section §103(a) have been fully considered.  
(A)	The first part of Applicant’s arguments are directed to the current amendment (page 15 of the current argument). Accordingly, these arguments are now moot since a new ground of rejection is applied with respect to each of the current claims due to the amendment. Particularly, besides reinstating Stiehl (US 2009/0055019) as the  primary reference, additional reference (Hornsby 2002/0177383) is incorporated in this current office-action in order to address the current amendment. 
(B)	Applicant’s arguments directed to Poltorak are not persuasive (pages 15-16 of the current argument). Particularly, Applicant appears to misconstrue the combined teaching previously presented based on Vu and Poltorak. For instance, Applicant asserts, “Poltorak does describe robots which may interact with people, but is silent regarding ‘movement of interaction inducing components based on the facial expression,’ as recited in claim 41  . . . a ‘camera’ is not an ‘interaction inducting component.’ Moreover, moving the camera based on movement of the user is distinct from ‘movement of the interaction inducing components based on the facial expression,’ as recited in claim 1”.
	However, as evident from the previous office-action, the office-action does not associate Poltorak with “movement of interaction inducing components”. This is because Vu, as previously presented, already teaches a robot that interacts with the user by moving interaction inducing components (see previous office-action). Of course, the missing element regarding Vu was the use of facial expressions for such interaction. Accordingly, Poltorak was incorporated to teach a robot that interacts with a person according to the person’s behavior; and wherein the robot also determines the person’s behavior based on detected facial expressions. Particularly, the office-action stated (e.g. see page 7 of the previous office-action; emphasis added), 
However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person's facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0187] to [0190]).
It is quite evident from the excerpt above that the Office does not necessarily assert that Poltorak generates “movement of interaction inducing components” based  on facial expressions of the user. Consequently, Applicant’s assertions directed to the previous office-action are not accurate. 
Moreover, Vu’s robot, besides interacting with the user using interaction inducing components (e.g. see [0214]), it also incorporates an algorithm that enables it to identify the facial features of the user by analyzing the captured images of the user (see [0246]). Accordingly, even without the need to add Poltorak, a person skilled in the art would be motivated to modify Vu, so that the robot further generates one or more gestures (i.e. by moving one or more interaction inducing components) based on the facial features it detects. Thus, regardless of one’s assumption directed to the teaching of Poltorak, Vu was sufficient to render the above limitation obvious.  Consequently, Applicant’s arguments directed to the previous office-action are not persuasive.   
(C)	Applicant’s arguments directed to the previous non-patent literature (National Autism Center) are also not persuasive (pages 16-17 of the current argument). As already discussed in the previous office-action, the above non-patent literature does point out a robot as one of the various techniques to provide technology based treatment (see pages 12-13 of the previous office-action). Nevertheless, given the new ground of rejection currently presented, which reinstates Stiehl (US 2009/0055019) as the primary reference, the above non-patent literature is no longer required. Consequently, Applicant’s arguments do not apply to the current analysis.   
●	Applicant’s arguments directed to clams 50, 57, and 63 have been fully considered (pages 17-19 of the current argument). Applicant’s arguments are directed to the amendment made to the current claims. 
However, as already pointed out in part (A) above, a new ground of rejection is presented in this current office-action due to the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 
Nevertheless, the Office provides the following response regarding Applicant’s arguments directed to claim 63. Applicant appears to assert that Stiehl does not teach the limitations, “networked connections, across a network, with a plurality of therapeutic robots, each therapeutic robot in the plurality of therapeutic robots comprising two or more appendages, wherein each appendage is operatively connected to at least one actuator”  
However, contrary to Applicant’s assertion, Stiehl does teach the above limitations. Particularly, Stiehl already teaches a system that provides therapy to a user(s); wherein the system comprises a puppeteer/nurse workstation that communicates with a plurality of robots over a network ([0105]; [0163[; [0179]; [0194]); and wherein at least one of the robots comprises two or more appendages—such as arms and legs—that are connected to one or more actuators; and thereby the robot uses the appendages for interaction with the user ([0125]; [0126]; [0129]). 
The teaching above demonstrates that Stiehl does teach the limitations regarding, “networked connections, across a network, with a plurality of therapeutic robots, each therapeutic robot in the plurality of therapeutic robots comprising two or more appendages, wherein each appendage is operatively connected to at least one actuator”. Consequently, Applicant’s arguments directed to Stiehl are not persuasive.  
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715